Exhibit 13 Uwharrie Capital Corp ANNUAL REPORT TO SHAREHOLDERS 22 [This page left blank intentionally] 23 UWHARRIE CAPITAL CORP AND SUBSIDIARIES Description of Business Uwharrie Capital Corp (the “Company”) is a North Carolina bank holding company. The Company was incorporated on February24, 1993 to become the bank holding company for Uwharrie Bank (the “Bank”), formerly, known as Bank of Stanly, a North Carolina commercial bank chartered on September28, 1983, and its three wholly-owned subsidiaries, The Strategic Alliance Corporation, BOS Agency, Inc., and Gateway Mortgage, Inc., a mortgage origination company. The Company also owns two non-bank subsidiaries, Uwharrie Investment Advisors, Inc., formally known as Strategic Investment Advisors, Inc., and Uwharrie Mortgage, Inc.
